Title: To James Madison from John Brennan, 18 October 1825
From: Brennan, John
To: Madison, James


        
          Dear Sir,
          Kingston N.Y. 18th Oct. 1825.
        
        I have had the pleasure of receiving your letter of the 26th. Ultimo—and have to express my thanks to you for the trouble you have taken to illuminate, that which was really dark. I refer you to my first, as well as to my last letter for my quotations from the M. De C’s translator; and, your own first letter, (at least the concluding paragraph), was, except to me, or the reader of the note in question, incomprehensible; nor indeed, my dear Sir, was it, until I was favored with your last letter, that I could even make some of my friends believe, that you were not the Son, of that very learned, and pious Prelate whom my friend the translator of Chastellux’s travels, was pleased to call your Father, which your last letter shews most plainly & clearly could not in human probability, be the case; as the difference of your ages by both statements, does not appear to be more than 7 or 8 years! I beg you to believe, that I am, with Sentiments of great respect & esteem Dear Sir, your devoted & most obt. Sert.
        
          J. Brennan
        
      